Title: From John Adams to John Adams Smith, 27 March 1806
From: Adams, John
To: Smith, John Adams



My dear Child,
Quincy March 27th: 1806

I am much pleased with the temper and spirit of your Letter of February 28th:
The subjects of your future Examination, are judiciously chosen and I hope you will acquit yourself to your own satisfaction as well as that of your Instructor’s.
I know of no Characteristic of a weak head a dull discernment and superficial reflection more remarkable than the opinion you mention of many young Men who disregard a degree at College as non essential. The simplest common sence is so sufficient to see and foresee the innumerable benifits of it, that I should think it an ill compliment to your Understanding to enumerate them in detale. A few particulars, nevertheless, may be mentioned. A Diploma from an University is to an honest and discreet Man a Passport through the civilized World. Without it your Contemporaries of College and even your own Class-mates will never acknowledge you to be on an equal footing with them. The Government of the University will never pride themselves in your Virtues, Talents and Name as they would have done if you had been enrolled in their records as one who had received there honours and done honour to them. The Men of Science and Learning in the World will with much more difficulty be induced to acknowledge you as one of their Body. But I forbear: your own Reflections will suggest, more Advantages from a Degree than it is necessary for me to particularize.—
Your Brother has gone upon his Travails without a Degree, and I do not say that there are not cases in which Advantages may present themselves, sufficient to justify a young Gentleman in relinquishing the honor and advantage of a degree. Whether his Case is one of these I know not as the whole history of the rise, progress and termination of the Business is wholly a Mistery to me. I am wholly ignorant of every Thing, relating to it—
When I arrived at Bourdeaux in April 1778 I found an Anecdote in every Man’s mouth concerning the Marquis De La Fayette. A Marshall of France had said, when he first heard of the Marquize’s Adventure to America “C’est le premier page dans 1’histoire, d’un grand-homme.” “It is the first page in the history of a great Man.” Whether your Brother’s Enterprise resembles in any degree that of the Marquis, or not, I know not: but in any honest supposition I wish he may be more fortunate in Life than the Marquis has been. I can only commit him to his Almighty Protector. I do not wish you to write me any thing concerning him, except it be intelligence of his health and safety—
I believe a great proportion of the present dominant Party among the People at large as well as in the Administration and in both Houses of the Legislature begin to repent of some of their Obloquies and persecutions against me: for it is very obvious, that they now see, my System of foreign affairs to be the only one in which there can be honor or safety to their Country. I am, your affectionate &C
J. A.